COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Margaret Doucette, as Representative of the Estate of David
                         Doucette

Appellate case number:   01-14-00921-CV

Trial court case number: 2013-01801

Trial court:             125th District Court of Harris County

      Relator’s Motion for Emergency Relief filed November 14, 2014 is GRANTED. The
October 31, 2014 discovery order of the trial court, which modifies a July 14, 2014 order, is
STAYED, pending resolution of the petition for writ of mandamus.
        The court REQUESTS a response to the petition for writ of mandamus from the Real
Party in Interest. The response, if any, is due within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: November 14, 2014